          Case 1:19-cv-02514-KBJ Document 39 Filed 10/18/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

BRIAN KAREM,

              Plaintiff,
                                                Case No.: 19-cv-2514 (KBJ)
   v.

DONALD J. TRUMP, in his official capacity
as President of the United States and in his
individual capacity; and STEPHANIE
GRISHAM, in her official capacity as White
House Press Secretary and in her individual
capacity,


              Defendants.


  DEFENDANTS’ NOTICE OF WITHDRAWAL OF ATTORNEY ASHLEY CHEUNG

        Pursuant to Local Rule 83.6(b), Ashley Cheung respectfully withdraws her appearance

for the Official-Capacity Defendants in this matter. The Official-Capacity Defendants will

continue to be represented by James Burnham and Joseph Borson, as well as other counsel from

the Department of Justice.



Dated: October 18, 2019                    Respectfully submitted,

                                           JOSEPH H. HUNT
                                           Assistant Attorney General

                                           JAMES BURNHAM
                                           Deputy Assistant Attorney General

                                           ERIC R. WOMACK
                                           Assistant Director

                                           /s/ Ashley A. Cheung
                                           ASHLEY A. CHEUNG (NY Bar No. 5405816)
                                           Trial Attorney, U. S. Dept. of Justice
Case 1:19-cv-02514-KBJ Document 39 Filed 10/18/19 Page 2 of 2



                           Civil Division, Federal Programs Branch
                           1100 L St., NW
                           Washington, D.C. 20005
                           Tel. (202) 616-8267
                           Ashley.Cheung@usdoj.gov
